1

2

3

4

5

6
                               UNITED STATES DISTRICT COURT
7
                                       DISTRICT OF NEVADA
8
                                                 ***
9
      JAY JIM,                                        Case No. 3:18-cv-00446-MMD-CBC
10
                                        Petitioner,                    ORDER
11           v.
12
      JIM PITTS, SHERIFF,
13
                                     Respondent.
14

15          Petitioner has submitted to the Court a petition for writ of habeas corpus pursuant
16   to 28 U.S.C. § 2254 seeking relief from this Court in relation to a judgment of conviction
17   against Petitioner in the Fourth Judicial District Court for Nevada.
18          The matter has not been properly commenced because Petitioner has not paid the
19   filing fee or, alternatively, filed an application to proceed in forma pauperis. Thus, the
20   present action will be dismissed without prejudice to the filing of a new petition in a new
21   action with either payment of the filing fee ($5.00) or an application to proceed in forma
22   pauperis.
23          Petitioner is advised, however, that this Court’s ability to grant relief from a state
24   court’s judgment of conviction is limited by the exhaustion doctrine. To satisfy the
25   exhaustion requirement, a claim brought in this court must have been fairly presented to
26   the state courts completely through to the highest court available. E.g., Peterson v.
27   Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003) (en banc); Vang v. Nevada, 329 F.3d 1069,
28   1075 (9th Cir. 2003). Petitioner indicates in his Petition that he did not appeal his judgment
1    of conviction, nor has he otherwise sought relief in the state courts. (ECF No. 1-1 at 4.)

2    Thus, it appears that Petitioner has yet to exhaust state court remedies.

3           It is therefore ordered that this action is dismissed without prejudice to the filing of

4    a new petition in a new action with either payment of the filing fee or a properly completed

5    pauper application. The Clerk of Court is instructed to enter judgment accordingly and

6    close this case.

7           It is further ordered that a certificate of appealability is denied, as jurists of reason

8    would not find the Court’s dismissal of this improperly commenced action without

9    prejudice to be debatable or incorrect.

10          It is further ordered that the Clerk send Petitioner two copies each of an application

11   form to proceed in forma pauperis for incarcerated persons and a noncapital Section 2254

12   habeas petition form and one copy of the instructions for each form.

13          DATED THIS 5th day of October 2018.

14

15                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28


                                                    2
